Citation Nr: 0842158	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-32 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's service treatment records do not indicate 
any diagnosis or treatment of malaria in service.

2.  There is no post service medical evidence indicating the 
veteran was diagnosed with malaria within a year of his 
separation from service, that he has a current diagnosis of 
malaria, or that he has been treated for malaria.  


CONCLUSION OF LAW

Malaria was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in letters dated in April 2006 
and May 2006, which were provided before the adjudication of 
this claim.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has been provided a VA exam and an appropriate 
medical opinion was provided.  The appellant has not 
requested a hearing and the Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
malaria, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in-service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 C.F.R. § 3.303; see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  

The veteran's DD-214 indicates the veteran's Military 
Occupational Specialty was that of a Personnel Specialist and 
reflects his receipt of the Republic of Vietnam Campaign 
Medal, and the Vietnam Service Medal.  However, the veteran 
did not receive the Combat Infantryman's Badge, or any other 
medal indicating he was engaged in combat.  

The veteran contends that he contracted and was treated for 
malaria while serving in Vietnam.  

The veteran's service treatment records reflect a three day 
treatment at the Americal Combat Center Dispensary APO 96374 
in September 1968 for fever, general malaise, headaches, 
backache and anorexia, as well as on other occasions.  
However, none of the treatment notes indicate the veteran was 
ever diagnosed with, or treated for, malaria.  Six hematology 
results taken during the veteran's stay at the Americal 
Combat Center Dispensary indicate that no malaria parasites 
were observed.  Likewise, no other service records reflect 
treatment for malaria

The veteran's July 1970 separation examination notes no 
physical or blood related abnormalities, except for a cyst on 
the veteran's right hand.  In response to the veteran's 
Report of Medical History, the doctor noted the veteran's 
reports of various in service treatments and even a treatment 
in 1967 at a Mississippi facility; however, there is no 
notation of the veteran being diagnosed or treated for 
malaria.  

In May 2008, the veteran was provided a VA examination 
related to this claim.  At this time, the examiner noted the 
veteran's account of being diagnosed with malaria shortly 
after arriving in Vietnam.  After reviewing the veteran's 
service treatment records and conducting a full physical 
examination, the examiner concluded that in service, in 
September 1968, the veteran had an acute, self-limited 
febrile illness that resulted in no chronic disability.  As 
it related to the veteran's claim that he had malaria in 
service, the examiner stated definitively:

There is no evidence supporting the veteran's 
acute febrile illness in 1968 was diagnosed as 
Malaria.  In fact, the available evidence that 
six blood smears were performed and interpreted 
as negative for the presence of parasites during 
the veteran's acute illness demonstrate beyond a 
shadow of a doubt that malaria was RULED OUT as a 
cause of the veteran's acute illness.

The Board notes that the veteran has submitted numerous 
private treatment records (all from more than one year after 
the veteran's separation from service), however these records 
do not relate to the veteran's claim that malaria was 
contracted in service and causes him a current disability.  
The private treatment records submitted by the veteran do not 
indicate the veteran received any treatment for malaria, or 
that he suffers from complications related to past malaria 
exposure.  More to the point, the private records fail to 
indicate any diagnosis of a current disability related to 
malaria, much less connect such condition to the veteran's 
military service.  

The Board has consider the veteran's multiple statements 
indicating his belief that he contracted malaria while in 
Vietnam; however, the veteran, as a lay person, is not 
competent to offer a medical diagnosis or to assert medical 
causation of his disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  As such, his opinion is insufficient 
to provide the requisite medical support for an in service 
malaria diagnosis.  

In summary, the Board concludes that there is no medical 
indication the veteran was diagnosed with malaria in service 
or has a current disability resulting from a past malaria 
diagnosis.  To grant the veteran's current claim absent 
medical evidence to that effect would be purely speculative.  
Therefore, the Board finds that malaria was not present 
during service; nor did it develop after service as a result 
of any incident in service.  Accordingly, the Board concludes 
that malaria was not incurred in or aggravated by service.



ORDER

Service connection for malaria is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


